JUDGMENT
This cause coming on to be heard before their Honors A. M. Noble and Molioo on the 30th day of January, 1919, and it appearing to the Court that the subject matter of this action, to wit: the land “AOLOAU” was by a former judgment of the High Court of American Samoa, on the 25th day of June, 1901, in a certain action entitled Satele v. Sopoaga and Lili (No. 18-1901), ordered and adjudged to be the property of Lili, one of the defendants named in said action, upon the payment by said Lili to Satele, the plaintiff therein named, of the sum of $30.00.
And it further appearing to the Court that the conditions of said judgment have been fully complied with by said Lili and that a decree final was on the 20th day of October, 1914, signed by his Honor A. Stronach, Judge of the High Court of American Samoa, which said final decree is recorded in Volume One, Register of Native Titles, at pages 125 to 127 inclusive.
It is therefore, ordered, considered and adjudged that the plaintiff take a non-suit.
*306It is further ordered, considered and adjudged that the costs of this action, to wit: $10.00 be taxed against the plaintiff in this action.